Citation Nr: 1647670	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a chronic cough to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for tinnitus to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for pseudofolliculitis to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for tinea pedis/tinea cruris to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1985 to January 1992 and his service included service in Saudi Arabia from August 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the RO received a letter in which it was reported that the Veteran was applying for Social Security Administration (SSA) disability benefits.  However, copies of the records generated in connection with his SSA claim have not been associated with the claims file.  Therefore, the Board finds that a remand to request these records is required.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that where the evidence suggests that a veteran may be receiving benefits from the SSA VA must attempt to obtain his records). 

Similarly the Board notes that, while the March 2011 statement of the case (SOC) reported that the AOJ electronically reviewed the Veteran's treatment records from the Birmingham and Tuscaloosa VA Medical Center and the February 2016 supplemental statement of the case (SSOC) reported that it had reviewed the claimant's outpatient treatment records, copies of these VA treatment records have not been associated with the claims file.  Likewise, while the record shows that in October 2015 the Veteran was granted a disability retirement, copies of the medical records generated in connection with finding him disabled do not appear in the claims file.  Therefore, the Board also finds that a remand is required to obtain and associate with the record the Veteran's VA treatment records as well as any outstanding private treatment records including those surround his disability retirement.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Given the Veteran's documented service in Saudi Arabia and the above development, the Board finds that a remand is also required to afford him new VA examinations to address the question of whether any of his claimed disorders are due to his military service to include due to an undiagnosed illnesses because adequate opinions were not provided by the February 2016 VA examiners.  See 38 U.S.C.A. §§ 1117, 5103A(d) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014) (holding, in part, that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990).

The Board also finds that while the appeal is in remand status the Veteran should be provided notice of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015) in a SSOC because such notice does not appear in the record.  See 38 C.F.R. § 19.31 (2015).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's records in connection with his claim for SSA disability benefits.

2.  Associate with the claims file all of the Veteran's treatment records from the Birmingham, Tuscaloosa, Jackson, and Montgomery VA Medical Centers. 

3.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records including the medical records generated in connection with his disability retirement.

4.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with hypertension, a chronic cough, hearing loss, tinnitus, pseudofolliculitis, tinea pedis and/or tinea cruris as well as any continued problems since that time.  Provide them a reasonable time to submit this evidence.  

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain medical opinions as to the diagnosis and origins of any hypertension, a chronic cough, hearing loss, tinnitus, pseudofolliculitis, tinea pedis and tinea cruris, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(1)  Provide a current diagnosis for any hypertension, a chronic cough, hearing loss, tinnitus, pseudofolliculitis, tinea pedis and tinea cruris. 

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(2) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(3) If the Veteran's diagnosis includes hypertension and/or sensor neural hearing loss in either ear, is it at least as likely as not that it manifested itself in the first post-service year?

(4)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for hypertension, a chronic cough, hearing loss, tinnitus, pseudofolliculitis, tinea pedis and tinea cruris.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC that gives him notice of all the evidence added to the record since the February 2016 SSOC including notice of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

